Exhibit 10.1

     
To:
  Atmel SARL as the borrower under
 
  the Facility Agreement defined below
 
  (the “Borrower”)
 
   
 
  Atmel Corporation as a guarantor and
 
  as the US parent of the Borrower
 
  (the “US Parent”)
 
   
 
  Atmel Switzerland SARL as the Swiss Parent of the Borrower and a guarantor
 
  (the “Swiss Parent” and, together with the US Parent, the “Guarantors”)
 
   
From:
  Bank of America, N.A.
 
  as facility agent under the Facility Agreement
 
  and as security agent under the Receivables Pledge Agreement
 
  (the “Facility Agent”)

June 24, 2010
Dear Sirs
FACILITY AGREEMENT WAIVER (THE “WAIVER LETTER”)

1.   DEFINITIONS   (a)   We refer to (1) a US$165,000,000 facility agreement
dated 15 March 2006 between, among others, (i) the Borrower, (ii) the
Guarantors, (iii) the Lenders party thereto, (iv) the Facility Agent and
(v) Bank of America, N.A. as Security Agent (as amended, supplemented, varied,
novated and/or restated from time to time, the “Facility Agreement”) and (2) the
receivables pledge agreement dated 15 March 2006 between the Borrower and Bank
of America, N.A., as Security Agent (the “Receivables Pledge Agreement”).   (b)
  The Borrower has asked us to waive the applicability of Clause 20.3
(Disposals) of the Facility Agreement to permit the contemplated disposal of
certain assets by the Borrower and the Swiss Parent in connection with the US
Parent’s proposed sale of its secure microcontroller solutions business, with
further background as set out in the letter dated June 23, 2010 from the US
Parent to the Facility Agent (the “Waiver Request”).   (c)   The Borrower has
asked us to release our rights as Security Agent under the Receivables Pledge
Agreement to those contracts that are the subject of the Contract Transfers (as
such term is defined in the Waiver Request) (the “Release Request”).   (d)  
Unless otherwise defined, terms defined in the Facility Agreement have the same
meaning in this Waiver Letter. Clause references herein are to clauses of the
Facility Agreement.

 



--------------------------------------------------------------------------------



 



2.   WAIVER       Subject to the terms of this Waiver Letter and acting on the
instructions of the Majority Lenders, we hereby consent to the Waiver Request
and, accordingly, waive the applicability of Clause 20.3 (Disposals) of the
Facility Agreement for the sole purpose of permitting the Asset Disposals (as
such term is defined in the Waiver Request) (the “Waiver”).   3.   RELEASE      
Subject to the terms of this Waiver Letter, we hereby grant the Release Request
and, accordingly, release our rights as Security Agent under the Receivables
Pledge Agreement to those contracts that are the subject of the Contract
Transfers (as such term is defined in the Waiver Request) (the “Release”).   4.
  CONDITIONS       The Waiver and the Release shall be effective on and from the
date on which we, in our capacity as Facility Agent and Security Agent confirm
receipt of:   (a)   a copy of the Purchase Agreement (as such term is defined in
the Waiver Request) substantially in the form provided to us immediately prior
to execution of the Waiver Request, together with schedules identifying (A) all
contracts and purchase orders which will be sold as part of the Contract
Transfers (as such term is defined in the Waiver Request) and (B) all inventory
which will be sold as part of the Inventory Disposal (as such term is defined in
the Waiver Request); and   (b)   a copy of this Waiver Letter duly countersigned
on behalf of the Borrower and the Guarantors.   5.   RESERVATION OF RIGHTS      
The Waiver and Release are given strictly on the basis of the terms of this
Waiver Letter and without prejudice to the rights of the Finance Parties.
Nothing in this Waiver Letter shall be deemed to constitute a waiver of any
Default, Event of Default or any further amendment or consent under any Finance
Document whatsoever. The terms of the Finance Documents remain in full force and
effect save as expressly amended by this Waiver Letter.   6.   REPRESENTATIONS  
    The Borrower and each Guarantor by countersigning this Waiver Letter hereby
confirms that on the date of this Waiver Letter:   (a)   each of the
representations and warranties listed in paragraph (e) of Clause 17.1
(Representations and Warranties) of the Facility Agreement or stated to repeat
in accordance with Clause 17.2 (Repetition) of the Facility Agreement with
respect to the facts and circumstances then existing are true and correct; and  
(b)   no Default has occurred and is continuing or, after giving effect to the
Waiver and the Release, would result from the making of or entering into an
agreement to sell and transfer any of the Asset Disposals (as such term is
defined in the Waiver Request).

-2-



--------------------------------------------------------------------------------



 



7.   STATUS OF DOCUMENTS       By countersigning this Waiver Letter, the
Borrower and the Guarantors each hereby confirms its agreement to the terms of
this Waiver Letter and further confirms that its obligations under the Finance
Documents (including, without limitation, the guarantees and security (including
the priority of ranking of such security) provided thereby) shall continue in
full force and effect.   8.   MISCELLANEOUS   (a)   This Waiver Letter is
designated as a Finance Document.   (b)   This Waiver Letter may be executed in
any number of counterparts (whether by fax, electronic copies such as PDF, or
otherwise, but if by fax or electronic copies, with the original signed letter
being promptly sent to the other party hereto by an internationally recognized
overnight courier) and each such counterpart shall be deemed an original, and
when taken together, constitute one and the same instrument.   (c)   If any
provision of this Waiver Letter is or becomes invalid, illegal or unenforceable
in any respect under any law, the validity, legality and enforceability of the
remaining provisions shall not be effected or impaired in any way.   (d)   The
Contracts (Rights of Third Parties) Act 1999 shall not apply to this Waiver
Letter and no person other than the parties to this Waiver Letter shall have any
rights under it.   (e)   This Waiver Letter and any matter, claim or dispute
arising out or in connection with it, whether contractual or non-contractual, is
governed by, and is to be construed in accordance with, English law without any
reference to conflicts of law principles thereof. The provisions of Clause 40
(Jurisdiction) of the Facility Agreement will apply to this Waiver Letter
mutatis mutandis.

Yours faithfully,

     
/s/ Lee Masters
 
for and on behalf of
   
BANK OF AMERICA, N.A.
    (as Facility Agent, acting for and on behalf of, and on the instructions of,
the Majority Lenders, and as Security Agent)

-3-



--------------------------------------------------------------------------------



 



We hereby acknowledge and agree to the terms of the above:

     
/s/ Gregor Mathers
 
   
for and on behalf of
   
ATMEL SARL
   
as Borrower
   
 
   
/s/ Stephen Cumming
 
   
for and on behalf of
   
ATMEL CORPORATION
   
as US Parent and Guarantor
   
 
   
/s/ Gregor Mathers
 
   
for and on behalf of
   
ATMEL SWITZERLAND SARL
   
as Swiss Parent and Guarantor
   

-4-